Order unanimously affirmed without costs. Memorandum: Family Court properly granted the cross petition seeking enforcement of a prior support order and awarded Brian Tucker (petitioner) judgment for arrears in child support and related expenses. Jimae Ritter (respondent) failed to move for downward modification of her child support obligation before the arrears accrued (see, Matter of Dox v Tynon, 90 NY2d 166, 175-176). Contrary to respondent’s contention, the failure of the court to suspend child support payments for the period of time that the parties resided together following their divorce does not constitute a grievous injustice to respondent (see, Matter of Reynolds v Osier, 192 AD2d 794, 795). We reject the contention of respondent that the court erred in denying her application for downward modification of child support. “[Respondent] failed to present evidence that would enable the court to assess the necessity or bona fides of [her] decision to pursue further education” (Matter of Ciostek v Ciostek, 186 AD2d 1087, 1088). (Appeal from Order of Jefferson County Family Court, Hunt, J.— Support.) Present — Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.